FILED

UNITED sTATEs DISTRICT CoURT FEB l ii 9011
FoR THE DISTRICT oF CQLUMBIA c¢;l:;;490 U.S.
319 (l989), the Supreme Court states that the trial court has the authority to dismiss not only
claims based on an indisputably meritless legal theory, but also claims whose factual contentions
are clearly baseless. Claims describing fantastic or delusional scenarios fall into the category of

cases whose factual contentions are clearly baseless. Ia'. at 328. The trial court has the discretion

l Plaintiff purports to bring this action on behalf of Caroline Anna Chisholm, see
Compl. at 2, but he cannot do so. He may represent himself as a pro se litigant but as a lay
person he is not qualified to appear as counsel for another. Georgz`ades v. Martin-Trz`gona, 729
F.2d 831, 834 (D.C. Cir. 1984); see Blackmcm v. District ofColumbia, 355 F.Supp.Zd l7l, 172-
73 (D.D.C. 2005) (striking motion filed by attomey without license to practice law in the District
of Columbia).

f

to decide whether a complaint is frivolous, and such finding is appropriate when the facts alleged
are irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (l992).

Plaintiff alleges that the defendants are performing research against his will. Compl. at l
(page number designated by the court). According to plaintiff, the defendants had him
"implanted with a transceiver chip" which can "monitor the functions of the body, control the
organs of the body, . . . transmit their voice . . . so that only the implanted person can hear what
they are saying, receive signals from a person’s brain and by use of [a] computer translate the
signals into pictures or language," and which can cause pain, sickness, and bleeding. Ia’. at 2. ln
addition, the defendants have "attacked [him] by use of transmitting something like a laser." Id.
Plaintiff demand compensatory and punitive damages totalling $100 million. Ia'. at 3.

The court is mindful that complaints filed by pro se litigants are held to less stringent
standards than those applied to formal pleadings drafted by lawyers. See Haines v. Kerner, 404
U.S. 519, 520 (1972). Having reviewed plaintiffs complaint, the court concludes that its factual
contentions are baseless and wholly incredible. For this reason, the complaint is frivolous and
must be dismissed.

An Order consistent with this Memorandum Opinion is issued separately.

 raw vera

United States Di]strict Judge) \[

DATE; 1374 - ’Y/ <>20/ /